Case 8:19-cv-02164-WFJ-TGW Document 23 Filed 02/24/20 Page 1 of 1 PageID 126




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

PLUS 352, S.A.,

      Plaintiff,

v.                                           CASE NO. 8:19-cv-2164-T-02TGW

LICENSED ACCESSORIES USA LLC,
and B2B TECH USA LLC,

     Defendants.
___________________________________/

                                    ORDER

      Upon due consideration of the Suggestion of Bankruptcy filed by Defendant

BRB Tech USA LLC (Dkt. 22), all proceedings in this case are stayed pursuant to

the automatic stay provision of the United States Bankruptcy Code, 11 U.S.C. §

362(a) as to B2B Tech USA LLC only.

      DONE AND ORDERED at Tampa, Florida, on February 24, 2020.

                                     s/William F. Jung
                                     WILLIAM F. JUNG
                                     UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
